IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


RICHARD DISCO,                        :   No. 17 EAP 2016
                                      :
                 Appellant            :   Appeal from the Order of
                                      :   Commonwealth Court dated April 7,
                                      :   2016 (entered on April 8, 2016) at No.
           v.                         :   479 MD 2015.
                                      :
                                      :
PENNSYLVANIA DEPARTMENT OF            :
CORRECTIONS, SCI FAYETTE              :
RECORDS OFFICE AND CHIEF              :
COUNSEL,                              :
                                      :
                 Appellees            :


                                 ORDER


PER CURIAM
     AND NOW, this 22nd day of February, 2017, the order of the Commonwealth

Court is AFFIRMED.